Citation Nr: 0510664	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of basilar skull fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1988, and from November 1990 to June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision which denied an 
increased disability rating in excess of 10 percent for 
residuals of basilar skull fracture; and determined that new 
and material evidence had not been submitted to reopen the 
veteran's previously denied claim seeking service connection 
for PTSD.  The veteran filed a timely notice of disagreement 
with this decision in May 2002.  Thereafter, he perfected his 
appeal in October 2002, following the RO's issuance of a 
statement of the case in July 2002.
  
In February 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran's residuals of basilar skull fracture are 
currently manifested by occasional headaches, minimal 
dizziness, some memory loss, and complaints of unsteadiness, 
but there is no diagnosis of multi-infarct dementia 
associated with brain trauma.

2.  In April 1995, the RO denied the veteran's claim for 
service connection for a chronic psychiatric disorder, 
including PTSD.  The veteran did not perfect an appeal of 
this decision.

3.  Evidence received since the April 1995 RO decision is 
cumulative or redundant, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to a schedular disability 
rating in excess of 10 percent for service-connected 
residuals of basilar skull fracture, and the evidence does 
not warrant further referral for consideration of an 
extraschedular rating.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.87 and 4.124a, 
Diagnostic Codes 6204, 8045, 8205 (2004).

2.  The April 1995 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  New and material evidence has not been received, and the 
claim for service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim being 
considered herein.  



Residuals of Basilar Skull Fracture

In September 1988, the RO granted granted service connection 
at a 10 percent disability rating for residuals of basilar 
skull fracture, effective in March 1988.  In January 2001, 
the veteran filed his present claim seeking an increased 
disability rating for his service-connected residuals of 
basilar skull fracture.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

At the hearing before the Board in February 2004, the veteran 
testified that his residuals of basilar skull fracture are 
manifested by symptoms of occasional dizziness and 
unsteadiness, occasional ringing in his ears, and headaches 
once or twice a week.  He denied taking any medications for 
this condition, and indicated that he was not current 
receiving treatment for it.  He reported that he was 
discharged from his last place of employment in July 2003.  
He also testified that there was really no reason for him not 
to be employed. 

A VA psychiatric examination, dated in January 2003, noted 
his history of an inservice head injury, resulting in a 
basilar skull fracture.  Since that time, the veteran 
reported intermittent sharp pains in the left side of his 
head at the site of the fracture.  He reported that he 
sometimes experiences momentary dizziness.  The report noted 
that he walks two to three miles per day, and that it did not 
seem to bother him in any way.  Physical examination revealed 
his cranial nerves, II-XII, to be grossly normal, as were his 
visual fields on confrontation.  There was no evidence of 
increased intracranial pressure on funduscopic examination.  
Blood pressure was reported to be 180/120.  Cerebellar 
function tests were normal, Romberg test was negative, and 
sensation to pinprick and vibratory stimulation of the 
extremities were normal.  The report concluded with a 
diagnosis of history of skull fracture with resultant 
dizziness, which is minimal, and headaches, which are not 
thought to be significantly disabling, and associated memory 
loss, which is minimal at this point, and which in part, is 
related to his previous head injury, and in part, may be 
related to his ongoing substance abuse with alcohol.

A VA examination for neurological disorders, performed in 
November 2002, revealed his cranial nerves to be normal, 
except for diminished sensation to pinprick about the left 
malar prominence of the face.  Visual fields were grossly 
intact, and his cranial nerves did not reflect evidence of 
increased intercranial pressure.  Cerebella function tests 
were normal, Romberg test showed varying to his left, and 
Babinski was normal.  Tendon reflexes were normal in the arms 
and legs.  His speech was somewhat slow and halting, and his 
ability to do simple arithmetic equations was distinctly 
reduced.  X-ray examination of the skull revealed a partial 
resection of a right nasal bone.  There were also metallic 
sutures in the left lateral orbital rim and maxillary sinus.  
The report concluded with an impression of history of basal 
skull fracture with residual headaches, memory disturbance, 
and vestibular dysfunction, moderate disability with seeming 
progression.  

In November 2002, a VA audiological examination was 
conducted.  An audiological evaluation revealed findings 
consistent with a Level I hearing loss in each ear.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The report 
concluded with diagnoses of bilateral, minimal, high 
frequency, sensorineural hearing loss; bilateral impacted 
cerumen; and dizziness and giddiness.  The VA examiner opined 
that the dizziness and giddiness were related to the 
veteran's brain injury.  The VA examiner also noted that he 
could not find any evidence of vestibular damage or disorder, 
and that there was no indication from either history or 
review of the veteran's claims folder that the auditory 
mechanism was damaged by his inservice brain injury.

A VA examination of the brain, performed in March 2001, noted 
the veteran's complaints of hearing loss in the left ear and 
unsteadiness.  The report noted that he was unwilling to 
elaborate on most of his neurological symptoms.  He did 
report occasional headaches, as well as some forgetfulness.  
Physical examination revealed a mild skull defect over the 
left posterior parietal region.  The pupils were equally 
round and reactive to light. His visual field was grossly 
normal, and extraocular movements were intact.   The veteran 
exhibited full alertness, orientation, attention, 
concentration, language and fund of knowledge.  There was no 
nystagmus.  Facial sensation was decreased to light touch and 
pinprick throughout the left face.  Soft palatal movement, 
head turning, shoulder shrug, and tongue movements were all 
normal, and there were no tongue fasciculations.  There was 
normal tone and bulk in the upper and lower extremities, and 
strength testing in all arm and leg muscles was 5/5.  His 
gait was normal, and he had no difficulty walking on his 
toes, heels, or performing tandem gait.  The report concluded 
with a diagnosis of status post head trauma with stable 
neurologic deficits.  

In support of his claim for an increased disability rating, 
the RO obtained the veteran's VA treatment records, dated 
from 2000 to 2003.  A review of these records revealed 
treatment for a variety of conditions, including alcohol 
abuse and hypertension.  A physical examination, performed in 
September 2000, noted that his visual acuity was good in both 
eyes.  His ears were normal, and gross auditory acuity was 
intact bilaterally.  Neurologically, his cranial nerves II 
through XII were intact, with no obvious lesions or deficits.  
Gross sensation was intact in all extremities, and strength 
was 5/5 and reflexes 2+ in all extremities.  Coordination and 
gait were noted to be normal.  A March 2001 treatment report 
notes that the veteran was seen for a follow-up treatment for 
hypertension.  The report notes that he denied having any 
headaches or dizziness.  A July 2001 treatment report notes 
that a large amount of cerumen, described as black and hard, 
was removed from both of the veteran's ears.  In March 2002, 
the veteran was seen for high blood pressure.  The treatment 
report notes that he denied any complaints of chest pain, 
visual changes or heachaches.  A follow-up visit in April 
2002 noted that the veteran denied any headaches, dizziness 
or visual changes.  

The veteran is currently evaluated as 10 percent disabled for 
headaches as a residual of a concussion under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045 and 6204.  

Diagnostic Code 8045, which governs evaluations of brain 
disease due to trauma, provides that "purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207)."  This diagnostic code 
further states that "[p]urely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2004).  

Peripheral vestibular disorders are evaluated under 
Diagnostic Code 6204.  A 10 percent rating is awarded when 
there is occasional dizziness.  A maximum schedular rating of 
30 percent is assigned for dizziness and occasional 
staggering. The Note to Code 6204 states that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this Code. 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2004).  

The evidence associated with the veteran's claims file does 
not show that the criteria for a disability rating in excess 
of 10 percent for basilar skull fracture have been met.  
38 C.F.R. §§§ 4.87, 4.124a, Diagnostic Codes 6204, 8045, 
8205, and 9304 (2004).  There is no reasonable doubt on this 
issue that can be resolved in the veteran's favor.  His 
subjective complaints of headache and dizziness, as they 
relate to the inservice brain trauma, can only be assigned a 
10 percent disability rating under Diagnostic Code 8045 
unless there is a diagnosis of multi-infarct dementia.  A 
diagnosis of multi-infarct dementia has not been rendered.
 
In considering application of Diagnostic Code 6204, the Board 
finds that there is no showing of a diagnosis of vestibular 
disequilibrium.  Moreover, despite the veteran's allegations 
of occasional dizziness with staggering or stumbling, there 
is no objective confirmation of disequilibrium with dizziness 
and balance or gait disturbance.  Most recently, the January 
2003 VA mental examination noted that the veteran walks two 
to three miles each day, with no apparent problems.  The 
January 2003 VA examination for joints noted that his gait 
was normal, and that he could walk on his heels and toes.  
The November 2002 VA neurological examination noted that he 
walks two miles per day.  The VA audiological examination, 
performed in November 2002, noted the VA examiner's statement 
that he could find no evidence of vestibular damage or 
disorder.  The Board also notes that the veteran's treatment 
records over the past few years show that he has denied 
having any symptoms of headaches or dizziness (March 2001, 
March 2002, and April 2002).  Thus, a higher rating would not 
be warranted under Diagnostic Code 6204.

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 8100 provides higher 
ratings for migraine headaches; however, the veteran's 
headaches are medically related to inservice head injury and 
are properly evaluated under Diagnostic Code 8045.  Moreover, 
the headaches which he has reported are not shown to be 
prostrating in severity.

The Board further notes that the hearing loss exhibited by 
the veteran (Level I hearing, bilaterally), does not warrant 
a compensable rating under the diagnostic codes used in 
rating hearing loss. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected residuals of basilar fracture.  
The regulations establish disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  Although the Board sympathizes with 
the veteran's difficulties due to his condition, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for headaches 
and other subjective symptoms that result from head injury is 
10 percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to such injury and 
for any impairment in earning capacity due to these symptoms.  
Without a diagnosis of multi-infarct dementia, he simply is 
not entitled to a schedular disability rating higher than 10 
percent.  The veteran does not meet these criteria, and there 
is no reasonable doubt on this matter that could be resolved 
in his favor.  The Board has considered all potentially 
applicable diagnostic codes, as discussed above.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
condition has been raised by his statements and testimony 
herein.  As discussed above, the veteran is receiving the 
maximum schedular evaluation under Diagnostic Code 8045, yet 
he asserts that he is entitled to an increased rating.  A 
claim of entitlement to an extraschedular evaluation is 
implicit in his claim for an increase in such a circumstance.  
The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's 
condition in the statement of the case (SOC), and the 
relevant regulation regarding extraschedular ratings was 
included in the SOC.  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The veteran has not 
required any periods of hospitalization for this condition.  
Moreover, the veteran has required very little treatment for 
this condition in recent years.  There is no evidence in the 
claims file to suggest marked interference with employment as 
a result of this condition that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  His symptoms, consisting of headaches, minimal 
dizziness, complaints of unsteadiness, and some memory loss, 
are contemplated in the disability rating that has been 
assigned.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

Service Connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran first claimed service connection for PTSD in 
January 1994.  A September 1994 RO decision denied the 
veteran's claim finding that he did not have PTSD.  The 
decision further noted that the veteran's service medical 
records were silent for treatment for or diagnosis of any 
chronic neuropsychiatric disorder, and that his current 
condition, diagnosed as dysthymic disorder with multiple 
somatic complaints, was not shown to be in any way related to 
his active military service.   Notice of this decision was 
sent to the veteran in September 1994.

In October 1994, the veteran requested a hearing before a 
hearing officer at the RO.  In December 1994, a personal 
hearing was conducted at the RO, and in April 1995, the 
hearing officer issued a decision which confirmed the prior 
denial of service connection for a chronic psychiatric 
disorder, including PTSD.  The April 1995 decision found, in 
pertinent part, that a diagnosis of PTSD had not been 
established.  Notice of this decision was sent to the veteran 
in May 1995.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

Although the veteran requested a hearing following the RO's 
September 1994 decision, his hearing request, along with the 
testimony at the subsequent hearing, failed to express any 
disagreement with the RO's September 1994 decision.  Instead, 
the hearing testimony merely served as an opportunity to 
express his contentions in greater detail.  Thereafter, no 
correspondence was received from him within the appeal period 
following the April 1995 RO decision.  Therefore, the April 
1995 decision is final.  

In January 2001, the veteran filed his present application 
seeking to reopen his claim for service connection for PTSD.  
 
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  Since the claim was received before 
that date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

As noted above, the RO's April 1995 RO decision denied the 
veteran's claim for service connection for a chronic 
psychiatric disorder, including PTSD.  Specifically, the RO 
decision concluded that a diagnosis of PTSD was not shown.  

The evidence received prior to the RO's April 1995 RO 
decision included the following: the veteran's statements and 
contentions, including his testimony at RO hearings in 
December 1990 and in December 1994; his service medical and 
personnel records for his periods of active duty service from 
March 1985 to March 1988, and from November 1990 to June 
1991; and post service VA treatment records dated from 1988 
to 1995.

The evidence received subsequent to April 1995 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Since the April 1995 RO decision, the following evidence has 
been received:  
(1) the veteran's statements and contentions, including those 
raised at a hearing before the Board in February 2004; (2) VA 
examination reports, dated in March 2001, November 2002, and 
January 2003; and (3) post service VA treatment records dated 
from 2000 to 2003.

In support of his claim, the veteran testified that he has 
numerous PTSD symptoms, including sleep impairment, 
hypervigilence, nightmares, and flashbacks.  After reviewing 
his statements and testimony, the Board concludes that this 
evidence is not "new" in the sense that it basically 
reiterates his contentions which were previously before the 
RO at the time of the April 1995 decision.  The veteran's lay 
statements, and testimony, in this regard are cumulative or 
redundant, not new.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  

The critical question before the VA is a medical 
determination: whether the veteran currently has PTSD.  
Without the appropriate medical training and expertise, the 
veteran is not competent to offer a probative opinion on a 
medical matter, such as with respect to the etiology of a 
claimed disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where, as here, 
resolution of an issue under consideration turns on a medical 
matter, an unsupported lay statement, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

As for the additional medical evidence received since the RO 
April 1995 decision, this evidence is deemed new as it was 
not before the RO at the time of its decision.  
In September 2000, the veteran was hospitalized and treated 
for alcohol dependence and cannabis abuse.  An October 2000 
treatment report noted that the veteran had recently went 
through alcohol detoxification.  The report noted that he was 
reluctant to discuss any traumatizing events related to PTSD.  
The report concluded with a diagnosis of PTSD or major 
depression.  A July 2001 treatment report noted a provision 
diagnosis of PTSD, anxiety, and depression.  A VA psychiatric 
examination, performed in January 2003, concluded with a 
diagnosis of history of chronic alcoholism with associated 
liver function profile abnormality.  

Although new, this evidence is not found to be material in 
that it fails to establish a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-
IV].  While the evidence shows the veteran was evaluated for 
PTSD, no specific diagnosis of PTSD has been made.    

The Board concludes that new and material evidence has not 
been submitted since the April 1995 RO decision that denied 
service connection for PTSD.  Thus, the claim has not been 
reopened, and the April 1995 RO decision remains final.  
Until the appellant meets his threshold burden of submitting 
new and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in February 2001, prior to 
consideration of his claim in the January 2002 rating 
decision.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

The February 2002 RO letter, the July 2002 statement of the 
case (SOC), and the February 2004 supplemental SOC, in 
aggregate, advised the veteran what information and evidence 
was needed to substantiate his claims herein and what 
information and evidence had to be submitted by him.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claims.  He was specifically 
advised that it was his responsibility to support his claims 
with appropriate evidence.  Finally, he was advised of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letter and the SOC, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

In this case, the RO scheduled the veteran for multiple VA 
examinations to determine the current severity of his 
service-connected residuals of basilar skull fracture.  As 
for his application to reopen his claim for service 
connection for PTSD, a VA examination is not warranted until 
a previously denied claim has been reopened by new and 
material evidence.  Even so, the RO scheduled the veteran for 
a VA mental examination in January 2003.  Thus, the Board 
finds that VA has satisfied the duty to assist the veteran 
with regard to his claims herein.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

ORDER

A disability rating higher than 10 percent for residuals of 
basilar skull fracture is denied.

The application to reopen the claim for service connection 
for PTSD is denied.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


